Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status

The claims filed 09/26/2019 are being considered for examination. Therefore, Claims 11-24 are currently being considered for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donelan (Patent No. US 2,704,069) in view of Woody (Patent No. US 4,813,745).

Regarding Claim 11, Donelan discloses a hollow holder which covers the elbow or knee of the wearer characterized by comprising a belt, strap, a shackle or pin , located substantially in the middle of the central part of the holder, residing near the inner side of the elbow or knee joint, to attach the holder around the elbow or knee and securely fasten said belt, strap or pin to 
Donelan does not disclose a lock mechanism on his disclosed arm restraining device. 
In the same field of restraining devices, Woody discloses a known restraining device with a lock mechanism to restrain the a person’s arms (Column 3, lines 24-36, figures 4-6; wrist restraint with electromagnetic lock or key lock).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Donelan to include a lock mechanism, like the one disclosed by Woody, for the restraining device disclosed by Donelan. Doing so would help ensure a restraining device could not be removed, which is a goal of Donelan (Column 1, line 35; when device is positioned on the arm, it will not come off).

Regarding Claim 12, the combination of Donelan and Woody a discloses hollow holder according to claim 11, 
characterized by comprising a shackle or metal link that is pivotally attached to one side of the holder and can be secured to the opposite side of the holder (Donelan, Column 1, line 53-Column 2, line 35, figures 1-5; hollow holder covering the elbow of a wearer comprising a strap 
Donelan does not disclose a lock mechanism on his disclosed arm restraining device. 
In the same field of restraining devices, Woody discloses a known restraining device with a lock mechanism to restrain the a person’s arms (Column 3, lines 24-36, figures 4-6; wrist restraint with electromagnetic lock or key lock).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Donelan to include a lock mechanism, like the one disclosed by Woody, for the restraining device disclosed by Donelan. Doing so would help ensure a restraining device could not be removed, which is a goal of Donelan (Column 1, line 35; when device is positioned on the arm, it will not come off).

Regarding Claim 13, the combination of Donelan and Woody discloses a hollow holder according to claim 11, 
characterized by comprising an elongated U profile, that is bent in its longitudinal direction so that one half of said U profile is horizontally oriented and includes the forearm or lower leg and the other half of the bent U profile is skew or vertically upwards oriented, including the upper arm or leg and the side walls in the curved center of the bent U profile comprise one or more attachment holes for inserting a belt, strap, tie wrap, shackle or pin (Donelan, Column 1, line 53-Column 2, line 35, figures 1-5; hollow holder covering the elbow of a wearer comprising a strap near the inner side of the elbow to attach the holder around the elbow shown in figures and described, elongated U profile shown in figures 1-5, device shown in 

Regarding Claim 14, the combination of Donelan and Woody discloses a hollow holder according to claim 12, 
characterized by comprising an elongated U profile, that is bent in its longitudinal direction so that one half of said U profile is horizontally oriented and includes the forearm or lower leg and the other half of the bent U profile is skew or vertically upwards oriented, including the upper arm or leg, and the side walls in the curved center of the bent U profile comprise one or more attachment holes for inserting a shackle, a pin or metal link (Donelan, Column 1, line 53-Column 2, line 35, figures 1-5; hollow holder covering the elbow of a wearer comprising a strap near the inner side of the elbow to attach the holder around the elbow shown in figures and described, elongated U profile shown in figures 1-5, device shown in figures 1-5 and described is horizontally oriented for securing the forearm, with other half vertically oriented to secure the upper arm, brace may be aluminum in which case lap joint will be formed by stamping overlapping flange on the edges, aluminum sleeve with slotted metal loops).

Regarding Claim 15, the combination of Donelan and Woody discloses a hollow holder according to claim 13, 
whereby said holder comprises two perpendicularly oriented strips, each bent to an U shape, and each said strip includes at both its extremities, parallel to the long side of said strip a regular array of holes, with a fixed internal column distance (Donelan, Column 1, line 53-

Regarding Claim 16, the combination of Donelan and Woody discloses a hollow holder according to claim 14, 
whereby said holder comprises two perpendicularly oriented strips, each bent to an U shape, and each said strip includes at both its extremities, parallel to the long side of said strip a regular array of holes, with a fixed internal column distance (Donelan, Column 1, line 53-Column 2, line 35, figures 1-5; hollow holder covering the elbow of a wearer comprising a strap near the inner side of the elbow to attach the holder around the elbow shown in figures and described, perpendicularly oriented strips each bent to a U shape shown in figures 1-5, perpendicularly oriented aluminum sleeves with an array of slotted metal loops arranged parallel to the long side of each strip, slotted metal shown with fixed internal column distance).

Regarding Claim 17, the combination of Donelan and Woody discloses a hollow holder according to claim 13, 
characterized by comprising an (oval) cone shaped thin-walled surface, that leaves open a recess at the top of the cone and including at least two attachment holes in the sidewall, substantially at the middle of the cone for inserting a belt, strap, tie wrap, shackle or pin and said conical surface is substantially flexible to be pressed more ovally flat for precisely fitting 

Regarding Claim 18, the combination of Donelan and Woody discloses a hollow holder according to claim 14, 
characterized by comprising an ( oval) cone shaped thin-walled surface, that leaves open a recess at the top of the cone and including at least two attachment holes in the sidewall, substantially at the middle of the cone for inserting a shackle or pin and said conical surface is substantially flexible to be pressed more ovally flat for precisely fitting different elbow or knee sizes (Donelan, Column 1, line 15-Column 2, line 35, figures 1-5; hollow holder covering the elbow of a wearer comprising a strap near the inner side of the elbow to attach the holder around the elbow shown in figures and described, oval, cone shaped thin walled surface with an open recess at the top and two attachment holes shown in figures 1-5 and described, loose fitting, airy fabric or aluminum materials described for flexible fit of elbow).

Claims 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donelan (Patent No. US 2,704,069) in view of Woody (Patent No. US 4,813,745) and DeMott (Patent No. US 7,629,892).

Regarding Claim 19, the combination of Donelan and Woody discloses a hollow holder according to claim 13,  
But does not disclose a device:
characterized by comprising an integrated electronic detection system, which makes an alarm when the user of said holder tries to remove said holder by cutting or breaking said holder by force, said electronic detection system comprising a number, grid or array of electronic wires or cables in the interior of said holder and preferably in the interior of the belt strap or pin as well, such that in case of cutting, sawing or breaking open these parts by force, the power supply is then interrupted or changed and the detection system generates an alarm signal, producing an acoustic warning, or in case said holder includes a transmitter, sends an electronic signal to a distant receiver.
In the same field of restraining devices, DeMott discloses known device:
characterized by comprising an integrated electronic detection system, which makes an alarm when the user of said holder tries to remove said holder by cutting or breaking said holder by force, said electronic detection system comprising a number, grid or array of electronic wires or cables in the interior of said holder and preferably in the interior of the belt strap or pin as well, such that in case of cutting, sawing or breaking open these parts by force, the power supply is then interrupted or changed and the detection system generates an alarm signal, producing an acoustic warning, or in case said holder includes a transmitter, sends an electronic signal to a distant receiver (Column 4, line 17-Column 5, line 20; alarm and power source, electrically connected to form an alarm circuit which activates the alarm if the cover/circuit is in the open position, audio alarm such as buzzer, siren, etc. is activated).


Regarding Claim 20, the combination of Donelan and Woody discloses a hollow holder according to claim 14,  
But does not disclose a device:
characterized by comprising an integrated electronic detection system, which makes an alarm when the user of said holder tries to remove said holder by cutting or breaking said holder by force, said electronic detection system comprising a number, grid or array of electronic wires or cables in the interior of said holder and preferably in the interior of the belt strap or pin as well, such that in case of cutting, sawing or breaking open these parts by force, the power supply is then interrupted or changed and the detection system generates an alarm signal, producing an acoustic warning, or in case said holder includes a transmitter, sends an electronic signal to a distant receiver.
In the same field of restraining devices, DeMott discloses known device:
characterized by comprising an integrated electronic detection system, which makes an alarm when the user of said holder tries to remove said holder by cutting or breaking said holder by force, said electronic detection system comprising a number, grid or array of electronic wires or cables in the interior of said holder and preferably in the interior of the belt strap or pin as 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Donelan and Woody to include an alarm when the user breaks or removes the restraint. Doing so would be beneficial for alerting a law enforcement officer, caretaker, or parent, etc. that the person being restrained has been freed from their restraint, which would allow them to fix the intended restraint or monitor the person being restrained as disclosed by DeMott.

Regarding Claim 21, the combination of Donelan and Woody discloses a hollow holder according to claim 15, 
But does not disclose a device:
characterized by comprising an integrated electronic detection system, which makes
an alarm when the user of said holder tries to remove said holder by cutting or breaking said holder by force, said electronic detection system comprising a number, grid or array of electronic wires or cables in the interior of said holder and preferably in the interior of the belt strap or pin as well, such that in case of cutting, sawing or breaking open these parts by force, the power supply is then interrupted or changed and the detection system generates an alarm signal, 
In the same field of restraining devices, DeMott discloses known device:
characterized by comprising an integrated electronic detection system, which makes
an alarm when the user of said holder tries to remove said holder by cutting or breaking said holder by force, said electronic detection system comprising a number, grid or array of electronic wires or cables in the interior of said holder and preferably in the interior of the belt strap or pin as well, such that in case of cutting, sawing or breaking open these parts by force, the power supply is then interrupted or changed and the detection system generates an alarm signal, producing an acoustic warning, or in case said holder includes a transmitter, sends an electronic signal to a distant receiver(Column 4, line 17-Column 5, line 20; alarm and power source, electrically connected to form an alarm circuit which activates the alarm if the cover/circuit is in the open position, audio alarm such as buzzer, siren, etc. is activated).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Donelan and Woody to include an alarm when the user breaks or removes the restraint. Doing so would be beneficial for alerting a law enforcement officer, caretaker, or parent, etc. that the person being restrained has been freed from their restraint, which would allow them to fix the intended restraint or monitor the person being restrained as disclosed by DeMott.

Regarding Claim 22, the combination of Donelan and Woody discloses a hollow holder according to claim 16,  

In the same field of restraining devices, DeMott discloses known device:
characterized by comprising an integrated electronic detection system, which makes an alarm when the user of said holder tries to remove said holder by cutting or breaking said holder by force, said electronic detection system comprising a number, grid or array of electronic wires or cables in the interior of said holder and preferably in the interior of the belt strap or pin as well, such that in case of cutting, sawing or breaking open these parts by force, the power supply is then interrupted or changed and the detection system generates an alarm signal, producing an acoustic warning, or in case said holder includes a transmitter, sends an electronic signal to a distant receiver (Column 4, line 17-Column 5, line 20; alarm and power source, electrically connected to form an alarm circuit which activates the alarm if the cover/circuit is in the open position, audio alarm such as buzzer, siren, etc. is activated).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Donelan and Woody to include an alarm when the user breaks or removes the restraint. Doing so would be beneficial for alerting a law enforcement officer, caretaker, or parent, etc. that the person being restrained has been freed from their 

Regarding Claim 23, the combination of Donelan and Woody discloses a hollow holder according to claim 17, 
But does not disclose a device:
characterized by comprising an integrated electronic detection system, which makes an alarm when the user of said holder tries to remove said holder by cutting or breaking said holder by force, said electronic detection system comprising a number, grid or array of electronic wires or cables in the interior of said holder and preferably in the interior of the belt strap or pin as well, such that in case of cutting, sawing or breaking open these parts by force, the power supply is then interrupted or changed and the detection system generates an alarm signal, producing an acoustic warning, or in case said holder includes a transmitter, sends an electronic signal to a distant receiver.
In the same field of restraining devices, DeMott discloses known device:
characterized by comprising an integrated electronic detection system, which makes an alarm when the user of said holder tries to remove said holder by cutting or breaking said holder by force, said electronic detection system comprising a number, grid or array of electronic wires or cables in the interior of said holder and preferably in the interior of the belt strap or pin as well, such that in case of cutting, sawing or breaking open these parts by force, the power supply is then interrupted or changed and the detection system generates an alarm signal, producing an acoustic warning, or in case said holder includes a transmitter, sends an electronic signal to a distant receiver (Column 4, line 17-Column 5, line 20; alarm and power source, electrically 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Donelan and Woody to include an alarm when the user breaks or removes the restraint. Doing so would be beneficial for alerting a law enforcement officer, caretaker, or parent, etc. that the person being restrained has been freed from their restraint, which would allow them to fix the intended restraint or monitor the person being restrained as disclosed by DeMott.

Regarding Claim 24, the combination of Donelan and Woody discloses a hollow holder according to claim 18,  
But does not disclose a device:
characterized by comprising an integrated electronic detection system, which makes an alarm when the user of said holder tries to remove said holder by cutting or breaking said holder by force, said electronic detection system comprising a number, grid or array of electronic wires or cables in the interior of said holder and preferably in the interior of the belt strap or pin as well, such that in case of cutting, sawing or breaking open these parts by force, the power supply is then interrupted or changed and the detection system generates an alarm signal, producing an acoustic warning, or in case said holder includes a transmitter, sends an electronic signal to a distant receiver.
In the same field of restraining devices, DeMott discloses known device:
characterized by comprising an integrated electronic detection system, which makes an alarm when the user of said holder tries to remove said holder by cutting or breaking said holder 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Donelan and Woody to include an alarm when the user breaks or removes the restraint. Doing so would be beneficial for alerting a law enforcement officer, caretaker, or parent, etc. that the person being restrained has been freed from their restraint, which would allow them to fix the intended restraint or monitor the person being restrained as disclosed by DeMott.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNA KINGSTON whose telephone number is (571)272-3481.  The examiner can normally be reached on Mondays (6am-2pm Eastern Time), Tuesday and Thursday (10am - 2pm Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWNA M KINGSTON/
Examiner, Art Unit 2687
/CURTIS A KUNTZ/            Supervisory Patent Examiner, Art Unit 2687